Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-2, 4, 6-9, and 11-1 are pending, claims 3, 5, and 10 are cancelled, claim 1 is amended, and claim 19 is new. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. 2018/0141060) in view of Orlans (U.S. 2016/0151795).
With respect to claim 1, Walker discloses a nozzle (figure 1) comprising: a nozzle body (figure 2, #116) defining an inlet (figure 2, #118) and an outlet (figure 2, adjacent #102, see claim 1) the inlet configured to received fluid from a source (claim 1) and the outlet configured to deliver fluid out of the nozzle body (claim 1);
a central hub (figure 5, #164) in the nozzle body comprising at least one flow channel (figure 6, the flow channel of #164) through, at least, a portion of the nozzle body (figures 5 and 6);
a pattern template (figure 2, #104/106/114) in the nozzle body defining a pattern of coverage for distribution of fluid from the nozzle body (paragraph 0005 and 0031-0032), the pattern template comprising, a first body (figure 2, #106) and a second body (figure 2, #114) configured to engage one another to define the pattern of coverage (paragraph 0005,0031-0032); and
the second body further comprises an inner wall (figure 2, inner wall of #114) disposed about the central hub (figure 6, the wall being about the hub #164) and configured to limit debris from flowing into the central hub (figure 6, the wall of #162 which goes up to #174 limits debris from 162 from going inside to where #164 is, paragraph 0040),
an outer wall (wall #114), a floor connecting the inner wall and the outer wall (the floor of #162), but fails to disclose wherein the nozzle body includes a grit vent disposed radially outwardly from the central hub, the grit vent configured to divert debris away from the nozzle body, the second body includes the grit vent, the outer wall defining the grit vent therethrough, and a grit path defined at least in part, by the floor, the inner wall, and the outer wall cooperating to direct debris away from the inner wall and through the grit vent (walker discloses the inner wall, outer wall, and floor forming a path but not specifically including a grit vent); such that the grit vent is disposed relative to the floor so that grit is flushed from the floor and away from the deflector during irrigation. Walker discloses, figure 6, 
Orlans discloses, figure 3b, slots #47, allowing for the drainage of accumulated material within the Basin Bout of the system, so the material can be drained from the basin F before it rises to block the nozzle 39 (paragraph 0059). Thus discloses a grit vent, the slots, which is disposed relative the floor such that the material in F (which reaches down to the floor) is flushed from the floor (by the water which comes into F and rises the material upwards) and away from the deflector (as 47 allows the fluid and the material accumulated in basin F to be drained noted away from the where the deflector 20 is located above it) during irrigation (paragraph 0058-0059)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the slots (vents) of Orlans into the sprinkler of Walker, allowing the material from the traps#160 and #162 (grit) to be removed/drained from the system before it builds up and blocks the nozzles flow path. Such slots (vents) would be applied in the same manner as Orlans, connecting the traps#160 and #162 to the outside via their outermost wall, being that of #114 of Walker. The combination thus having a grit path as claimed and a grit wall located in the outer wall and disposed relative to the floor, and that the grit (dirt/mud/etc) is flushed from the floor and away from the deflector during irrigation, as the noted 47 is beneath the nozzle and thus below the deflector and applies the material out via a sidewall away from the nozzle/deflector rinsing the material out of the basin F (which is the noted equivalent of Orlans claimed frit path) as the noted grit path is drained). 
With respect to claim 2, Walker as modified by Orlans discloses the second body includes the central hub (figure 2 and 5) and the first body is configured for nested insertion within the central hub of the second body (figure 2, #106 nested and inserted within #114).
With respect to claim 4, Walker as modified by Orlans discloses a deflector (#102) downstream of the outlet (as the outlet applies the fluid upward to hit the deflector) and having an underside surface 
With respect to claim 6, Walker as modified by Orlans discloses the inner wall is a predetermined height (figure 6, height of the wall of #162 going to #174), the predetermined height selected so that at least a portion of fluid exiting the nozzle body is not directed at the inner wall (figures 2 and 6, as the fluid is coming up from #164 and adjacent the wall of #108/104 noted in figure 2, would not then hit the inner wall of #162, as the water is applied upwards to the deflector and then out of the sprinkler).
With respect to claim 7, Walker as modified by Orlans discloses the inner wall is a predetermined height (height of the wall from #162 to#174), the predetermined height selected so that the inner wall does not engage the deflector (figure 8 discloses the configuration closed and the noted inner wall does not engage the deflector).
With respect to claim 8, Walker as modified by Orlans discloses the inner wall is annular in cross-section (figure 6).
With respect to claim 9, Walker as modified by Orlans discloses the first body and second body define the at least one flow channel (figure 1, the flow channel between them), the inner wall configured to limit debris from flowing into the at least one flow channel (paragraph 0041).
With respect to claim 10, Walker as modified by Orlans discloses the second body comprises:
an intermediate wall defining the grit vent therethrough (figure 2, the outer wall of #114, which is adjacent #162, where the noted vent was made obvious to go); and
a floor connecting the inner wall and the intermediate wall (figure 2 and 6, the floor of #162);
a grit path defined (figure 2, the path of #162 from the top of its walls to its bottom), at least in part, by the floor, the inner wall, and the intermediate wall cooperating to direct debris away from the inner wall and through the grit vent (figure 6, paragraph 0041).

With respect to claim 12, Walker as modified by Orlans discloses the rotatable nozzle collar further comprises:
a bore (figure 2, paragraph 0030) extending axially through the nozzle collar (figure 2); and
an internal engagement surface (#142) configured for engagement with a throttle control member (paragraph 0035, throttle nut 140) for axial movement of the throttle control member in the bore of the nozzle collar (paragraph 0035-0037).
With respect to claim 13, Walker as modified by Orlans discloses a second body further comprises an outer wall (figure4, #114's outer most wall) defining a window (figure 4, the noted window in #114 looking into its interior) therethrough, the window in fluid communication with the grit vent (figures 4 and 6, as the noted grit vents, are on the interior elements as seen within #114 in the exploded view of figure4 and that of #6, where the window is noted below #166) and configured to provide access to the external surface of the nozzle collar for rotation by the user (paragraph 0035-0037).
With respect to claim 14, Walker as modified by Orlans discloses the window is a first predetermined height (figure 6, height of the winder below #166, also seen in figure 2)) and the external surface of the nozzle collar is a second predetermined height (figure 2, the externa I surface of #138 which is), the first predetermined height being greater than the second predetermined height (as the nozzle collar is seen below the window in figure 2) and defining the height of the grit vent (as seen in the combination with Orlans as the grit vent would open up so as to allow the girt to escape would then 
With respect to claim 15, Walker as modified by Orlans discloses the nozzle collar is disposed entirely upstream of the grit vent (being upstream such that the fluid/grit would pass through the vent prior to coming into contact with that of #138).
With respect to claim 16, Walker as modified by Orlans discloses wherein: the nozzle body comprises two grit vents and an upstanding support member separating the two grit vents (as Orlans discloses tow grit vents, and the upstanding support member would be the wall between them).
With respect to claim 17, Walker as modified by Orlans discloses wherein the outer and second outer walls are part of a single, unitary wall (see figure 6).
With respect to claim 18, Walker as modified by Orlans discloses the nozzle body comprises a plurality of grit vents (Orlans discloses two), each grit vent disposed in the outer wall of the nozzle body (as disclosed by or combination of Orlans into Walker) and spaced circumferentially from one another about the outer wall (Orlans discloses their vents being spaced circumferentially from one another about the outer cylindrical wall, such location is further an outer cylindrical wall of Walker where they are disposed).
	With respect to claim 19, Walker as modified by Orlans discloses the inner wall, the outer wall, and the floor are configured so that girt is not flushed through the inner wall, or through the floor and is flushed outwardly through the grit vent in the outer wall during irrigation (as the noted combination includes the grit vent of Orlans which is in an outer wall and is specifically places such that grit is not flushed inwards towards the nozzle but outwardly away via the grit vent in the noted outer wall during irrigation, see Orland’s paragraphs 0058-0059, as the noted slots are applied to the outer walls of Walkers grit path). 
Response to Arguments/Amendments

Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (08/26/2021). 
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive. As the applicant has amended the claims crossing out the limitation which required Perkins, all arguments towards Perkins are no longer applicable. There do not appear to be any arguments as to how Orlans grit vent does not disclose the claimed function of the applicants now amended claim 1. Orlans did not indicate that grit accumulated on the floor, if anything the grit would accumulate before the claimed, but rather discloses that material accumulated in the basin F can be drained from the housing before rising to a level blocking the nozzle, and thus the grit vent is disposed relative to the floor (being relative to the floor) so that grit is flushed from the floor (as noted being drained) and away from the deflector (as the material is flushed out the outer wall and thus away from the deflector). All of new claim 9 is also found in Orlans as well. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752